Citation Nr: 0124315	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1999, for the award of nonservice-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953 in the United States (U.S.) Army and from August 1955 to 
August 1959 in the U.S. Coast Guard.

The instant appeal arose from a July 2000 rating decision 
which granted a claim for entitlement to nonservice-connected 
disability pension benefits and assigned an effective date of 
September 29, 1999.


FINDINGS OF FACT

1.  The veteran submitted a claim for nonservice-connected 
disability pension benefits on September 29, 1999, and, by 
rating decision dated in July 2000, the RO granted 
entitlement to nonservice-connected disability pension 
benefits, effective from September 29, 1999, the date of 
receipt of claim. 

2.  The veteran has not alleged and the evidence does not 
demonstrate that any disability was so incapacitating that it 
prevented him from filing his claim for pension for at least 
the first 30 days immediately following the date on which he 
became permanently and totally disabled. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 
1999, for the grant of entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's formal claim (VA Form 21-526) for nonservice-
connected pension was received by the RO on September 29, 
1999.  The veteran underwent VA general medical, heart, and 
mental disorders examinations in April 2000 which revealed 
diagnoses of arterial hypertension, muscle spasms by history, 
hypertensive and atherosclerotic heart disease, left 
ventricular hypertrophy, abnormal diastolic dysfunction by 
echocardiogram, and a phase of life problem.  In July 2000 
the RO granted entitlement to nonservice-connected pension 
benefits, effective September 29, 1999, the date of receipt 
of the veteran's claim.  The RO granted the benefit on an 
extraschedular basis, taking into consideration the veteran's 
disabilities, his age, and his level of education.

In January 1998, the veteran submitted a notice of 
disagreement (NOD) with the July 2000 rating decision.  In 
the NOD, he indicated, in essence, that he should be entitled 
to an earlier effective date for the award of nonservice 
connected pension of "July 3", which he referred to as the 
date of claim.  In his September 2000 substantive appeal, he 
stated that he went to the VA outpatient clinic in Ponce, the 
Commonwealth of Puerto Rico (POPC) on July 5, 1999.  He 
reported that he claimed pension benefits at that time.  
Specifically, he stated that a "USC" at the POPC filled out 
the claim and "submitted [it] to San Juan PR the same 
date."  He stated that when he "came here [presumably a 
reference to the RO] to find out about my claim . . . they 
told me that my claim was losted [sic] somewhere in San 
Juan."

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).  The term "claim" or "application" means "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by the VA.  
38 C.F.R. § 3.1(r) (2001).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of pension 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

Generally, for claims received on or after October 1, 1984, 
as here, the effective date for an award of disability 
pension will be the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(3) (West 1991); 38 C.F.R. § 3.400(b) (2001).  
An exception to this rule is provided where, within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled.  38 U.S.C.A. 
§ 5110(b)(3) (West 1991); 38 C.F.R. § 3.400(b)(1)(B) (2001).

In such circumstances, "the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran."  38 C.F.R. 
§ 3.400(b)(1)(B) (2001).  While "judgment must be applied to 
the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim."  
Id.  

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  38 C.F.R. 
§ 3.151(b) (2001).  Such a claim must be received within one 
year of the date on which the veteran became permanently and 
totally disabled.  Id. 

The Board of Veterans' Appeals (Board) also notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The final rule implementing the provisions of the 
VCAA concerning claims for benefits governed by part 3 of 
Title 38, Code of Federal Regulations, has been published.  
See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  

It is the Board's conclusion that the new law has no impact 
on the issue in this case.  First, the appellant has been 
notified of the information necessary to substantiate his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  The veteran was notified that the 
evidence did not show that he had filed a claim for pension 
prior to September 29, 1999.  That is the key issue in this 
case, and the discussions in the July 2000 rating decision 
and the September 2000 statement of the case informed the 
veteran of the evidence needed to substantiate his claim.  He 
was advised by letter dated May 7, 2001, that he needed to 
submit evidence showing he filed a claim for pension prior to 
September 19, 1999.  Although that letter includes a 
typographical error as regards the date, the Board does not 
find that an outstanding duty to inform the veteran exists, 
as he had already been advised twice of the evidence 
necessary to substantiate his claim.  Thus, the VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, the VA has satisfied its duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The record contains the veteran's service 
records and VA treatment records.  He also underwent a series 
of VA examinations in April 2000 in connection with this 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(4)).  The veteran has not advised the VA of 
any relevant evidence which has not already been associated 
with the record.  There is more than sufficient evidence of 
record to decide this claim properly and fairly.

Under these circumstances, the Board finds that adjudication 
of the issue on appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

After a careful review of the record, and the laws and 
regulations pertaining to the issue in question, the Board 
finds that an effective date earlier than September 29, 1999, 
for the grant of nonservice-connected pension is not 
warranted.  The RO used the April 2000 VA examinations to 
find, on an extraschedular basis, that the veteran was unable 
to engage in substantial gainful activity when his age and 
education were also taken into consideration.  Pension was 
granted effective September 29, 1999, the date of receipt of 
claim. 

Therefore, under section 3.400(b), the only possible way that 
the veteran could obtain an effective date earlier than the 
date of the receipt of the claim would be if the requirements 
of § 3.400(b)(1)(B) were met.  That is, the veteran would 
have to establish that he filed a claim for retroactive 
benefits within one year from the date on which he became 
totally and permanently disabled, and establish that a 
physical or mental disability was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled.  38 C.F.R. 
§ 3.400(b)(1)(B) (2001). 

It is questionable whether the veteran has even claimed 
retroactive benefits.  Assuming that he has, such a claim was 
not received until the receipt of the NOD in August 2000, 
which is within one year after the September 1999 effective 
date of the veteran's nonservice-connected disability pension 
benefits.  However, he has not alleged or provided evidence 
that incapacity ever prevented him from filing a claim, as 
required by § 3.400(b)(1)(B).  Even if it were presumed that 
he claimed retroactive benefits with his original claim for 
pension, there is no evidence of such incapacity within one 
year of the veteran's claim for nonservice-connected 
disability pension.  38 C.F.R. § 3.400(b)(1)(B) (2001); see 
Tetro v. Gober, 14 Vet. App 100, 105-06 (2000).  VA treatment 
records dated between September 1998 and September 1999 show 
outpatient treatment primarily for hypertension without 
evidence of incapacity.  An August 1999 treatment record 
noted that the high blood pressure was stable.  The only 
other evidence of record in this case is the April 2000 VA 
examination reports, which are dated after the effective date 
of September 29, 1999. 

The Board therefore concludes that the veteran has not 
alleged and the evidence has not shown that his disability 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled, and that such incapacity was present 
within one year of his claim for a retroactive award.  
38 C.F.R. § 3.400(b)(1)(B) (2001).  Therefore, an effective 
date earlier than the date of claim, September 29, 1999, is 
not warranted.  38 C.F.R. §§ 3.151, 3.400(b)(1)(B) (2001).

In this case, the outcome is dictated by the current laws and 
regulatory framework.  The relief sought is not provided for 
in the statutory framework within which the Board must act.  
The veteran is advised that the provisions of 38 U.S.C.A. 
§ 503 (West 1991) allow for the Secretary of the VA to 
provide relief in cases of administrative error or in cases 
deserving equitable relief; however, such action is outside 
the purview of the Board's jurisdiction.  38 C.F.R. § 20.101 
(2000).  See Zimick v. West, 11 Vet. App. 45, 50-51 (1998); 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  A grant of 
equitable relief is solely within the discretion of the 
Secretary.  38 U.S.C.A. § 503 (West 1991).


ORDER

Entitlement to an effective date earlier than September 29, 
1999, for the grant of nonservice-connected disability 
pension benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

